Exhibit 10.2



 



Notice of Restricted Stock Grant and
Restricted Stock Award Agreement

 

 

Perceptron, Inc.

ID: 38-2381442

47827 Halyard Drive

Plymouth, Michigan 48170



 



W. Richard Marz

Award Number:

Plan:
Grant Date:

42

2004
February 2, 2016

 

 

 

Effective February 2, 2016, you have been granted 25,000 restricted shares of
common stock of Perceptron, Inc. (the “Company”) in accordance with the terms of
the Perceptron, Inc. First Amended and Restated 2004 Stock Incentive Plan (the
“Plan”) and the Restricted Stock Award Agreement (“Agreement”) attached hereto.

 

The restricted shares vest as stated in the Restricted Stock Award Agreement
attached. However, as provided in the Restricted Award Agreement attached, in
the event of your termination of employment prior to the vesting date you will
forfeit the restricted shares. Any unvested stock will be 100% vested upon a
Change in Control. While the stock is restricted, you will have all voting
rights and entitlement to dividends and other distributions paid (although any
dividends or distributions paid in Common Stock will be subject to the same
restrictions, terms and conditions as the Restricted Stock to which it relates)
with respect to stock subject to the Restricted Stock Award.

 

The Restricted Stock cannot be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of prior to vesting.

 

The Company will retain the physical shares until vesting occurs.

 

 

Please sign and return this copy within 30 days.

 

 

By your signature and the Company’s signature below, you and the Company agree
that these Restricted Shares are awarded under and governed by the terms and
conditions of the Company’s First Amended and Restated 2004 Stock Incentive
Plan, as amended, and the Restricted Stock Award Agreement attached and made a
part of this document.

 

 

/s/ David L. Watza   February 2, 2016

Senior Vice President, Finance and

Chief Financial Officer

  Date Perceptron, Inc.           /s/ W. Richard Marz   February 4, 2016 W.
Richard Marz   Date

 

 

 

 

 



PERCEPTRON, INC.

FIRST AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT FOR W. RICHARD MARZ

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made effective
as of February 2, 2016 (the “Grant Date”), between Perceptron, Inc., a Michigan
Corporation (hereinafter called the “Corporation”), and W. Richard Marz,
hereinafter referred to as the “Grantee.” Capitalized terms not otherwise
defined herein shall have the same meanings as in the Perceptron, Inc. First
Amended and Restated 2004 Stock Incentive Plan, as may be amended from time to
time (the terms of which are hereby incorporated by reference and made a part of
this Award Agreement) (the “Plan”).

 

1. Grant of the Restricted Stock. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Award Agreement,
the Corporation hereby grants to the Grantee 25,000 shares of Common Stock
(hereinafter called the “Restricted Stock”). The Restricted Stock shall vest and
become nonforfeitable in accordance with Section 2 hereof.

 

2. Restriction Period. The Common Stock subject to this Award Agreement is
restricted from transfer until the restrictions lapse. Subject to the Grantee’s
termination of employment or services with the Corporation or a Subsidiary, as
described in this Section 2, the Common Stock subject to this Award Agreement
shall vest as follows: 75% on the earlier of (i) the first day of employment of
a President and Chief Executive Officer to replace Grantee, or (ii) August 31,
2016 (the “Initial Vesting Date”), and 25% on the one year anniversary of the
Initial Vesting Date, (individually, or in the aggregate, a “Restriction
Period”). However, if prior to the Initial Vesting Date, the Grantee ceases to
serve as President and Chief Executive Officer of the Corporation, the
Restricted Stock will be forfeited. Following the Initial Vesting Date, any
unvested portion of the Restricted Stock will terminate and be forfeited by
Grantee if Grantee ceases to serve as a member of the Board of Directors of the
Corporation and is not otherwise employed by the Corporation or one of its
subsidiaries as an employee or independent contractor. Upon the lapse of the
restrictions, the associated Common Stock shall become freely transferable.
Notwithstanding the provisions of this subsection, (i) in the event of a
termination by the Corporation of the Grantee’s membership on the Board of
Directors or failure to re-nominate the Grantee for election to the Board of
Directors, or voluntary resignation by the Grantee from the Board of Directors
at the request of the Board of Directors, following a Change in Control of the
Corporation, (ii) failure of the Grantee to be reelected to the Board of
Directors after being re-nominated for election by the Board of Directors, or
(iii) in the event of a Change in Control, the Common Stock subject to this
Award Agreement that has not previously been forfeited shall become 100% vested
and nonforfeitable and all restrictions shall lapse. Until the lapse of the
restrictions in this Section 2, any certificate evidencing the Common Stock
subject to this Award Agreement shall be held in escrow by the Corporation and
carry a restrictive legend that prohibits any transfer including the assignment,
hypothecation or pledge of the Common Stock subject to this Award Agreement,
prior to the lapse of any remaining Restriction Period.

 

3. Termination. The Grantee’s right to the Common Stock subject to this Award
Agreement and still subject to a Restriction Period automatically shall
terminate and be forfeited by the Grantee as described in Section 2. The
Committee retains the right to accelerate or waive restrictions on Common Stock
covered by this Award Agreement.

 



 

 

 

4. Legend on Certificates. The Restricted Stock certificate shall contain a
legend stating that it is subject to transfer restrictions and other
restrictions as the Committee may deem reasonably advisable under the Plan or
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Restricted Stock is listed, or
any applicable federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

5. Securities Laws. The Corporation may require the Grantee to make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
with this Award Agreement. Anything to the contrary herein notwithstanding, the
granting of the Restricted Stock hereunder shall be subject to such compliance
with federal and state laws, rules and regulations applying to the
authorization, issuance or sale of securities, and applicable stock exchange
requirements, as the Corporation deems necessary or advisable.

 

6. Transferability. The Restricted Stock may not, at any time prior to becoming
vested pursuant to Section 2 or thereafter, be transferred, sold, assigned,
pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition complies with the
provisions of this Award Agreement.

 

7. Disputes. As a condition of the granting of the Restricted Stock granted
hereby, the Grantee and the Grantee’s successors and assigns agree that any
dispute or disagreement which shall arise under or as a result of this Award
Agreement shall be determined by the Committee in its sole discretion and
judgment and that any such determination and any interpretation by the Committee
of the terms of this Award Agreement shall be final and shall be binding and
conclusive for all purposes.

 

8. Adjustments. In the event of any stock dividend, subdivision or combination
of shares, reclassification, or similar transaction affecting the shares covered
by this Award, determined by the Committee to be covered by this Section 8, a
proposed dissolution or liquidation of the Corporation, a merger of the
Corporation with or into another corporation where the Corporation is not the
surviving corporation, but its stock is exchanged for the stock of the parent
Corporation of the other party to the merger, the sale of substantially all of
the assets of the Corporation, the reorganization of the Corporation or other
similar transaction determined by the Committee to be covered by this Section 8,
a proposed spin-off or a transfer by the Corporation of a portion of its assets
resulting in the employment of the Grantee by the spin-off entity or the entity
acquiring assets of the Corporation, the rights of the Grantee shall be as
provided in Section 9.1 of the Plan and any adjustment therein provided shall be
made in accordance with Section 9.1 of the Plan.

 

9. Rights as a Stockholder. Except for potential forfeitability of the
Restricted Stock prior to the lapse of restrictions set forth in Section 2
above, the Grantee shall have all the voting rights and entitlement to dividends
and other distributions paid (although any dividends or distributions paid in
Common Stock will be subject to the same restrictions, terms and conditions as
the Restricted Stock to which it relates) with respect to Common Stock subject
to this Award Agreement commencing on the date on which the stock certificate is
issued (or book entry representing such shares has been made and such shares
have been deposited with the appropriate book-entry custodian) evidencing the
Restricted Stock under this Award Agreement.

 



2

 

 

10. Notices. Every notice relating to this Award Agreement shall be in writing
and if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to the Corporation shall be delivered to the
Secretary of the Corporation at the Corporation's headquarters or addressed to
the Secretary of the Corporation at the Corporation's headquarters. All notices
by the Corporation to the Grantee shall be delivered to the Grantee personally
or addressed to the Grantee at the Grantee’s last residence address as then
contained in the records of the Corporation or such other address as the Grantee
may designate. Either party by notice to the other may designate a different
address to which notices shall be addressed. Any notice given by the Corporation
to the Grantee at the Grantee’s last designated address shall be effective to
bind any other person who shall acquire rights hereunder.

 

11. Limitation on Obligations. The Corporation’s obligation with respect to the
Restricted Stock granted hereunder is limited solely to the delivery to the
Grantee of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall the Corporation become obligated to pay cash in
respect of such obligation. This Award Agreement shall not be secured by any
specific assets of the Corporation or any of its Subsidiaries, nor shall any
assets of the Corporation or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Corporation’s obligations
under this Award Agreement. In addition, the Corporation shall not be liable to
the Grantee for damages relating to any delays in issuing the stock certificates
to the Grantee (or Grantee’s designated entities), any loss of the certificates,
or any mistakes or errors in the issuance of the certificates or in the
certificates themselves.

 

12. Governing Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of this Award Agreement,
shall be governed by the laws of the State of Michigan without regard to its
choice of law rules.

 

13. Award Agreement Subject to Plan. The Award Agreement shall be subject to all
terms and provisions of the Plan, to the extent applicable to the Restricted
Stock. In the event of any conflict between this Award Agreement and the Plan,
the terms of the Plan shall control, it being understood that variations in this
Award Agreement from terms set forth in the Plan shall not be considered to be
in conflict if the Plan permits such variations.

 

14. Counterparts. This Award Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

15. Captions. The captions to the sections and subsections contained in this
Award Agreement are for reference only, do not form a substantive part of this
Award Agreement and shall not restrict or enlarge substantive provisions of this
Award Agreement.

 

16. Parties in Interest. This Award Agreement shall bind and shall inure to the
benefit of the parties hereto, their respective permitted successors and
assigns.

 

17. Complete Agreement. This Award Agreement shall constitute the entire
agreement between the parties hereto and shall supersede all proposals, oral or
written, and all other communications between the parties relating to the
subject matter of this Award Agreement.

 

18. Modifications. The terms of this Award Agreement cannot be modified except
in writing and signed by each of the parties hereto.

 



3

 

 

19. Severability. In the event that any one or more of the provisions of this
Award Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

IN WITNESS WHEREOF, the Corporation has caused the Award to be granted pursuant
to this Award Agreement on the Grant Date.

 

PERCEPTRON, INC.

 

 

 

By: /s/ David L. Watza

 

Name: David L. Watza

 

Title: Senior Vice President, Finance and Chief

Financial Officer

 

*************************************************************

 

ACKNOWLEDGEMENT

 

By signing below, the Grantee acknowledges and agrees that:

 

·A copy of the Plan and the Plan’s Prospectus have been made available to the
Grantee;

 

·The Grantee has read and understands and accepts the conditions place on the
Restricted Stock, including the tax withholding requirements; and

 

·If the Grantee does not return a signed copy of this Award Agreement to the
address shown below not later than 30 days after the Grant Date, the Restricted
Stock will be forfeited and the Award Agreement will terminate and be of no
further force or effect.

 

 

Perceptron, Inc.

Attention: Vice President, Human Resources

47827 Halyard Drive

Plymouth, MI 48170

 

GRANTEE

 

 

 

/s/ W. Richard Marz

W. RICHARD MARZ

 

Date: February 4, 2016

 

 



4

